Citation Nr: 0305082	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 1998, the Board remanded the case for additional 
development.  Subsequently, a September 2002 rating action 
continued the previous denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  In January 1992, the veteran was seen with complaints of 
chronic low back pain.  Moderate degenerative joint disease 
was noted by X-ray.

3.  In March 1992, the veteran underwent a transurethral 
incision of bladder neck contracture and internal urethrotomy 
at a VA hospital.  

4.  It is not shown that additional lower back disability was 
caused by the VA surgery in March 1992.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for lower back disability, as a result 
of VA transurethral incision of bladder neck contracture and 
internal urethrotomy in March 1992, is not warranted.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the October 
1997 statement of the case (SOC) of the laws and regulations 
pertaining to his claims for benefits under 38 U.S.C.A. 
§ 1151.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate his claim. 

The September 2002 supplemental statement of the case (SSOC) 
provided the veteran with the text of 38 C.F.R. § 3.159, 
which spells out the evidence to be obtained by VA and what 
evidence and information must be supplied by the veteran.  
The Board in July 1998 explained to the veteran the 
information and evidence he was expected to supply and what 
evidence VA would gather.  The SSOC informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  It also specified what evidence the veteran must 
obtain to successfully prosecute his claim, what evidence VA 
had obtained and that VA had assisted him in attempting to 
obtain evidence that he had identified as relevant to his 
claim.  The veteran was provided with a VA examination in 
April 2002, and VA treatment records have been obtained.  The 
veteran specifically stated that he has received no private 
treatment for his back disability, and he has not identified 
any other evidence to be obtained.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he has a low back disability as a 
result of anesthetic injections in his back during his 
transurethral incision of bladder neck contracture and 
internal urethrotomy at a VA hospital in March 1992; he 
contends that he should be compensated for that disability 
under the provisions of 38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

The Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The veteran's request for benefits pursuant to the provisions 
of section 1151 was received in 1992.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
section 1151 extant before the enactment of the statutory 
amendment, i.e., neither VA fault nor an event not reasonably 
foreseeable is required for his claim to be granted.

By way of background, the Board notes that in August 1991, 
the veteran was seen with pain in his left back.  He 
complained that he could not rest the previous night.

In January 1992, the veteran was seen in a VA outpatient 
clinic complaining that his back was giving him a lot of 
trouble, and that he had had three emergency room visits.  He 
also reported that his left side gave way and he occasionally 
fell.  Moderate degenerative joint disease and scoliosis to 
the left was noted by X-ray.

The veteran underwent transurethral incision of bladder neck 
contracture and internal urethrotomy at a VA hospital on 
March 10, 1992.  Postoperatively, his course was 
unremarkable.  He was noted to be afebrile and ambulatory, 
and was discharged after three days in no acute distress, and 
with no specific restrictions on activity.  

On April 4, 1992, the veteran was seen with persistent back 
pain radiating to his left buttock and thigh.  He had 
subjective numbness in his calf.  The veteran reported that 
he had received spinal anesthesia at the time of his surgery 
in March.  Examination showed paraspinal tenderness.  Deep 
tendon reflexes were 2+ in the knees and 1+ in the ankles 
bilaterally.  Motor testing was 5/5 bilaterally, and there 
were no objective sensory deficits.  

The veteran was seen again on April 9, 1992.  He reported 
pain in the lower back radiating into the coccyx down to the 
left foot.  The veteran denied any preoperative problem.  

A VA examination was conducted in October 1996.  The veteran 
reported that he had experienced radiating lower back pain 
since his surgery in March 1992.  On examination, the veteran 
was in no acute distress.  He held a cane in his right hand, 
but his posture and gait were normal.  Examination of the 
spine showed no deformity, scoliosis, or tenderness.  There 
was an eight-centimeter vertical scar extending from L4 to 
S1.  This was well healed, and not infected and nontender.  
The veteran reported pain with flexion of the spine.  Motor 
and sensory examinations of the lower extremities were 
normal.  Deep tendon reflexes were 2+, equal and intact.  The 
examiner noted that he did not have the claims folder for 
review, but that "usually, spinal anesthesia does not cause 
these symptoms."

Pursuant to the Board's development request, a VA examination 
was conducted in April 2002.  As well as examining the 
veteran, the examiner reviewed the claims folder, including 
the 1992 treatment records.  The veteran reported by history 
that he had received "shots" in the back as part of his 
surgery, and that he had experienced low back pain beginning 
shortly thereafter.  He now complained of pain radiating from 
the back down the left leg to the foot.  Examination showed a 
limping gait.  There were no lumbar spasms present.  There 
was slight flattening of the normal lumbar lordosis.  There 
was some limitation of lumbar spine motion.  The veteran had 
some difficulty standing on his heels and toes.  Ankle and 
knee deep tendon reflexes were not responsive.  There was 
hypesthesia to perception of pinprick stimuli along the 
lateral aspect of the left thigh.  Straight leg raising was 
70 degrees on the right and 60 degrees on the left.  There 
was some discomfort in the left hip area, and the possibility 
of trochanteric bursitis must be considered.  Patrick's test 
was equivocal on the left.  There was evidence of prior knee 
surgeries.  The examiner stated that:

In conclusion the current low back pain 
syndrome that this man is reporting is 
attributed to a previously herniated 
nucleus pulposus at the level of L4-5 and 
perhaps at L5-S1.  This herniation is to 
the left, and it displaces the left nerve 
root at L5.  This apparently is not 
related to the genitourinary system.  

After reviewing the report of magnetic resonance imagining 
(MRI) of the veteran, the examiner added the following:

The lumbo-sacral MRI study reveals severe 
degenerative disc disease from L1 to L5-
S1, with nerve root compression primarily 
to the left.  These findings are 
unrelated to the [veteran's surgery in 
March 1992.]

After carefully weighing the above competent evidence 
addressing the question of whether a back disability was 
incurred as the result of the March 1992 surgery, the Board 
has determined that the evidence answering that question in 
the negative outweighs the evidence to the contrary.  There 
is no medical evidence that attributes any additional lower 
back pathology to the veteran's March 1992 surgery and/or 
anesthesia, despite the veteran's reported history of back 
pain beginning after his surgery.  In this regard, the Board 
notes that the April 4, 1992, outpatient record contains the 
veteran's reported history of back pain following his 
surgery, with no mention of the pre-surgery back problems 
demonstrated by the medical record in the claims folder.   

The August 1991 and January 1992 outpatient records 
demonstrate significant pre-surgery back pathology, which 
included left lower extremity complaints.  The October 1996 
VA examination report discounted the possibility that spinal 
anesthesia could have caused the veteran's back complaints.  
The April 2002 VA examiner, after considering the complete 
record, also found no relationship between the veteran's back 
problems, which he related to herniated nucleus pulposus, and 
any aspect of his March 1992 surgery.

It is the Board's opinion that this recent VA medical 
opinion, which cites to the medical evidence that is of 
record, outweighs any inferred causation contained in the 
April 1992 VA outpatient report that did not include an 
accurate history of the veteran's pre-surgery back 
complaints.  

To sum up, the objective record demonstrates that significant 
back pathology was present prior to the March 1992 surgery.  
To the extent that any additional pathology is now present, 
the objective record does not attribute it to the surgery 
and/or anesthesia administered therefore.

Thus, the Board finds that is has not been shown that 
additional lower back pathology was caused by the VA surgery 
in March 1992.  In view of this finding, the Board concludes 
that entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 is not established.




ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

